Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed. 
Byrne et al. (US 2010/0097519, hereinafter Byrne) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Byrne fails to teach or suggest “… retaining, via the spring element, the connector circuit board at a location spaced from the imager circuit board, wherein circuitry of the connector circuit board is electrically connected to circuitry of the imager circuit board; and joining the metal rear housing portion with the metal front housing portion, wherein, with the metal rear housing portion joined with the metal front housing portion, the spring element engages the metal rear housing portion and the second side of the imager circuit board to retain the connector circuit board at the location spaced from the imager circuit board2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 12 and 19 recite similarly allowed limitations.
Dependent claims 2-11, 12-18, and 20-22 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byrne is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Byrne discloses a camera (Figures 1a/1b) for a vision system for a vehicle (paragraphs 0023-0024), said camera comprising: a housing (Figure 1b, front and rear housing members 36 and 38, respectively) comprising a front housing portion and a rear housing portion (paragraph 0023 and 0026-0027); wherein said front housing portion includes a lens barrel having a lens assembly (paragraph 0025; see Figure 1a); wherein said rear housing portion includes a connector portion configured to connect to a wire harness of a vehicle when said camera is disposed at the vehicle (Figure 1b, paragraph 0027); an imager circuit board (Figure 1b, imaging element 33) is disposed in said inner cavity of said housing, and wherein an imager is disposed at said imager circuit board and optically aligned with said lens assembly (see  Figure 1b; paragraph 0025); wherein said imager circuit board is held in said inner cavity by a spring element that urges said imager circuit board in a direction parallel to a longitudinal axis of said lens assembly and in a direction toward said lens barrel and said lens assembly (paragraphs 0037 and 0048); and wherein, when said camera is disposed at a vehicle, said camera captures image data for use in a vision system of the vehicle (see Figure 1b; paragraph 0024, 3) 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696